The Chancellor :
Assuming that the sole object of the bill filed in this cause is to affect the property which originally belonged to Henrietta A. Bedford, and which, by the conveyances mentioned in the proceedings, became vested in John P. Kennedy and John Glenn, on the 25th of August, 1825, and I am quite satisfied that the merits are with the defendants.
This conclusion has been formed after listening with great attention to the very able arguments of counsel on both sides, and a careful examination of the proceedings which make up the record before me.
These proceedings show that the form of a marriage took place between Richard Bennet Mitchell, and his stepdaughter Henrietta A. Bedford, on or about the 26th of February, 1825, she at that time owning and being possessed of a large estate real and personal. Within less than one month from *247the date of this illegal marriage, to wit, on the 23d of March following, she conveyed to Mitchell absolutely, for the nominal consideration of five dollars, the whole of her estate of every kind and description whatever. In this deed the grantor is described as Henrietta A. Mitchell, otherwise called Henrietta A. Bedford. From this circumstance, and from the absence of a privy examination of the grantor, it has been inferred that doubts were then entertained of the validity of the marriage. But on the day following, another deed was executed by Mitchell and the said Henrietta A., as his wife, conveying the same property to Thomas A. Wright, which was acknowledged by her as a married woman, and on the succeeding day, that is, on the 25th of March, 1825, Wright, the grantee, rceonveyed to Mitchell, thus so far as the forms of law are concerned, vesting the whole estate of this female in the man who had been the husband of her mother, and who consequently stood towards her in a relation of affinity which forbade his being her husband.
Looking at this transaction independent of the parol proof which had been excepted to, and I think no court of justice on earth would hesitate to condemn it, and if it could be done without prejudice to the rights of innocent third parties, restore to the injured and deluded female the property wrongfully taken from her. What possible motive can be attributed to Mi’s. Bedford in the execution of these conveyances (conceding that no undue influence was exerted towards her), but a desire or a willingness to vest in the man to whom she supposed she was lawfully married, the property which belonged to her ‘i If she had been convinced of the invalidity of the marriage, and we are to judge of her conduct and suppose her to bo influenced by the feelings and motives which usually actuate the human heart, we must be brought to the conclusion that Mitchell was the person of all the world to whom she would have been least likely to make a gratuitous conveyance of her estate. The wrong he had inflicted upon her was of that character which admits of no expiation. Neither time or repentance, so far as this world is concerned, could restore her *248to the position of respectability from which he seduced her, and to suppose that, knowing this, and free from all restraint, she selected him as the object of her bounty, as the person to whom without consideration she should give the whole of her estate, which came from her ancestors, and leave herself a dependent upon his charity, is to suppose that against which every instinct of nature is at war.
I entertain, therefore, no doubt whatever that Henrietta A. Bedford executed the deeds in question under the conviction that she was the lawful wife of Richard B. Mitchell, and apart from the evidence of Dr. Bedford, I think there is strong ground for believing that the influence of a husband was exerted to procure the conveyances from her. The proximity of the deeds to the marriage, in point of time, is a circumstance which cannot be overlooked, and is pregnant with suspicion. Within less than one month from the nuptials, the stepdaughter and wife is divested of her whole estate. He who had been husband to her mother, and to whom she had in the lifetime of her mother stood in the relation of daughter, took her to wife, and before the first moon had passed, he strips her of every atom of property she owned. Overlooking everything else, there is an unbecoming precipitancy in the act which throws a flood of light upon the motives of Mitchell in marrying his stepdaughter. It could not have been affection; and when we find that instantly, upon being clothed with the authority of a husband, the deceived woman conveys to him all her estate, it is most natural to suppose that the solemnity of a marriage was resorted to as an instrument to procure the conveyance.
Such is my conclusion, and therefore I say, that unless some innocent third party be made to suffer wrong from which but for the conveyance such party would not have been subjected, the merits of the cause are with the defendants, upon the assumption that the exclusive purpose of the bill is to affect the property which originally belonged to Henrietta A. Bedford. To make that property responsible for the debts of Mitchell, contracted without any reference to it, and when his creditors, *249relying upon the security afforded by it are not shown to have lost or abandoned any remedy or redress against him, would, in my judgment, be in opposition to the plainest principles of justice.
But the attempt here, is, in part at least, so to charge this property for the benefit of parties who certainly did not trust Mitchell upon the faith of the conveyance, and who are not shown by any proof in this cause to have lost or abandoned any remedy, which but for the conveyance they would have pursued. Mitchell, it appears by the proceedings, was the guardian of his daughter, Maria, who subsequently intermarried with the complainant, William W. McClellan, and as such guardian settled an account in the Orphans’ Court of Baltimore county on the 18th of April, 1825, by which it appears there was due from him to his ward, a balance of $10,809 55. Afterwards, and after he had been removed from the guardianship, and after his former ward had attained the age of eighteen years, to wit, on the 12th of March, 1834, he passed what is ealled his fourth and final account, in which the former balance is brought forward, and charging interest upon that portion of it which consisted of cash, there is produced an aggregate of indebtedness amounting to $14,891 14, and he craves to be allowed, and is allowed by the Court, for property and money delivered and paid over to his ward, a credit for that amount, as “ per release recorded appears ;” thus upon the face of the record settling the whole claim, and discharging himself from liability.
It has been urged by the defendant’s counsel, that, as upon the face of this account nothing appears to be due, and as complainants have produced it as a part of their evidence, they are concluded by it, and their bill for this reason must be dismissed. In this view I do not concur. The answer of the defendants admits very explicitly that the balance due from Mitchell to his ward was not in fact paid, but as stated in the answer, “ that the release was given with the express motive of relieving her father, who was without property or the means of livelihood;” “and that it never was the purpose of the *250said Maria (or her sister Elizabeth, his other daughter and ward, and who also released), to charge her father with the payment of said debt.”
I, therefore, throw out of view the account passed in March, 1884, either as evidence of a claim on the part of the complainants against Richard B. Mitchell, the former guardian of the complainant, Maria (now Mrs. McClellan), or as proof of the payment of such claim. It cannot, in my opinion, be used against the defendants, because it is subsequent to the deed from Glenn, Kennedy, and Mitchell to Mrs. Bedford, bearing date the 2d of August, 1827, by which the property was re-conveyed to her; nor can it be viewed as evidence of payment of the balance due from Mitchell to his ward, because the answer of the defendants concedes the contrary.
But in my opinion, the fact of indebtment of R. B. Mitchell to his former ward, Maria, is shown by the account passed in the Orphans’ Court on the 18th of April, 1825; and I can see no good reason why in a proceeding to charge the property conveyed by Mitchell in trust to Messrs. Glenn and Kennedy, on the 25th of August of that year, the account may not be used as evidence of such indebtment. The point appears to me to be conclusively settled against the defendants, by the case of Richards and Wife vs. Swann et al., 7 Gill, 367, in which it was held that accounts passed by a guardian in the Orphans’ Court, in which he admitted himself to be indebted to his wards, were prima facie evidence of his indebtedness against the grantee of the guardian, claiming under a deed executed by him subsequent to the passage of the accounts. In that case the account was passed by the guardian in the Orphans’ Court on the 27th of June, 1843, and the deed alleged to be fraudulent against creditors, was executed on the 15th of July, 1844; and upon a bill filed by the ward to vacate the deed as fraudulent against creditors, the account was admitted by the Chancellor, and by the Court of Appeals, as prima facie evidence of the indebtment of the grantor, and the deed was annulled. So far as this point is concerned, no distinction can be shown between that case and this; and the account, *251therefore, of the 15th of April, 1825, must bo received as prima facie evidence of the indebtment of Mitchell to his ward, Maria, in a proceeding to affect the property embraced in the deed of Mitchell to Kennedy and Glenn of the 25th of August following. It is quite as admissible as would bo his note or bond, executed at the same time.
But the record further shows, that Maria, the former ward of Mitchell, attained the age of eighteen years on the 9th of March, 1884, and on the 12th day of the same month and year, she executed and acknowledged, in due form of law, a release, to the said Mitchell, which release was duly recorded in the office of the Register of Wills for Baltimore County, and a copy under seal is filed and is relied upon as a complete and full defence to the complainant’s claim. The instrument in terms releases, exonerates, and discharges Mitchell, his heirs, executors, and administrators, from all and every action, suit, claim, and demand, which could or might possibly be brought, exhibited, or prosecuted against him, them, or any of them, for or on account of the money and property or the payment thereof, which by the last account settled in the Orphans’ Court, appeared to be due from the said Mitchell to his former ward. And the question now to be considered is, whether under the circumstances of this case, the release is an answer to the bill which seeks to charge the property which originally belonged to Mrs. Bedford, and of which she was deprived by the improper means and instrumentalities before adverted to ?
If it be conceded, as I think it must be, that the money appearing to be due from Mitchell to his daughter Maria, by the account in the Orphans’ Court, was not in fact paid, and that her release consequently was gratuitous, it is equally clear that the deeds executed by his stepdaughter, Mrs. Bedford, by which her whole estate was conveyed to Mitchell, were likewise utterly destitute of consideration. The want of consideration is in truth apparent upon their face; and in addition to this, they were in my judgment executed under circumstances which lead strongly to the conclusion that imposition was practiced in obtaining them. There is not, in my opinion, the slightest ground *252for supposing that the release from Mrs. McClellan to her father was procured by any undue influence exerted by him towards her. He ceased to be her guardian on the 29th of June, 1825, and the release was not executed until the 12th of March, 1834, nearly nine years afterwards; he in the interval having been indicted and convicted for having unlawfully married his stepdaughter, Miss Bedford. The release, therefore, though gratuitous, must be assumed to have been freely and voluntarily made, with full knowledge of all the circumstances, and a total exemption from any influence which could affect its validity.
In.the case of Fridge vs. The State, 3 G. & J., 104, it was decided that a female under the age of twenty-one cannot execute a release to her guardian, though she has capacity to receive payments from him at the age of sixteen; and the release in that case, which was executed on the 15th of July, 1824, and which the Oourt declared was manifestly prejudicial to the infant, was adjudged to be void. But since then the legislature has interposed, and by the 7th section of the Act of 1829, ch. 216, the releases of females of the age of eighteen years to their guardians, or to any executor, or administrator, are placed upon the same footing precisely as if such females were of the full age of twenty-one years. The language of the section is, “ that from and after the passage of this Act, any receipt, acquittance, release, or final discharge, which shall be executed before the Orphans Court of the county where the estate shall have been settled, by a female of the age of eighteen years, to any guardian, executor, or administrator, shall have the same effect and operation in law in every respect, and to all intents and purposes, as if such female were of the full age of twenty-one.” And by the provisions of the Act of 1831, ch. 305, similar releases, executed by females of the age of eighteen years, and acknowledged before a justice of the peace, are declared to have the same effect as if acknowledged before the Orphans Court. The release of the present Mrs. McClellan, to the former guardian Mitchell, was executed and acknowledged, in all respects, in conformity with the requirements of *253these laws, she being at the time above the age of eighteen years.
It is said, to be sure, that these laws are inapplicable to the present case, because Mitchell, at the date of the release, was not the guardian of his daughter, Maria, he having been removed in 1825, and another guardian appointed in his place, the argument being that releases made by females of the age of eighteen, are not effectual except when made to their guardians. The answer to this is that, by the express terms of the 6th section of the Act of 1829, ch. 216, the guardianship ceases when the female ward attains the age of eighteen consequently, if a release is only good when mad then, at its date, filling the office of guardian, the 7th section could have no operation whatever, because it construction, provide for the execution of a rele dian when there could be none. It is clear the. intended that the release spoken of should be a reiste executed^ to him who had leen the guardian, but whose office by the arrival of the female ward to the ago of eighteen years. But if there could be any doubt upon this subject, it would be removed by the 4th section of the act of 1831, ch. 305, which, in speaking of these releases, gives validity to such as are executed to any executor, administrator, or guardian, “orperson who has leen such.”
I think, therefore, there can be no doubt whatever that we are to deal with this release, executed by the present Mrs. McClellan to her former guardian, she being then of the requisite age, as if she had been at the full age of twenty-one years. Indeed, there can be no doubt upon the subject, because such is the plainly declared will of the legislature. The authorities which speak of the suspicion and jealousy with which the Courts view transactions between guardian and ward, and others occupying fiduciary relations, immediately after such relations are dissolved, and before the influences which usually result from them may be supposed to have passed away, do not apply here, because the relation had terminated nearly nine years before this release was executed. It must be taken, therefore, as an advised, unbiassed, and voluntary renunciation *254on the part of the female complainant, before her intermarriage with the other complainant, of her claim against her former guardian, made at a time when she was as competent to perform the act as if she had been of the full age of twenty-one years. Yiewed in this light, and I can view it in none other, and I cannot bring myself to believe she can now repudiate that act, and especially I think she cannot be permitted to do so, as against Mrs. Bedford, who, by the conveyances set out in the proceedings, has been restored to the property which originally belonged to her, and of which I think it very clear she was unfairly deprived.
Mrs. Bedford was not.a party to the deed of trust executed by Richard Bennet Mitchell to Messrs. Kennedy and Glenn on the 25th of August, 1825. She neither united in the execution, or acknowledged it, and therefore cannot be bound or affected by any of its provisions or trusts. One of the trusts of that deed was “ to secure and insure the payment of all sums of money now or that may hereafter be due, owing, or payable to Elizabeth Mitchell or Maria Mitchell, from the said Richard Bennet Mitchell as their guardian the surplus, after paying the debts intended to be secured, being reserved to the grantor, Mitchell. But though Mrs. Bedford was no party to this deed, and upon no principle can be affected by it, yet it is said that in the conveyance of Kennedy, Glenn, and Mitchell to her, of the 2d of August, 1847, there is an express stipulation that she “ is willing and hath agreed to pay and satisfy all and singular the debts due by the said Richard Bennet Mitchell, and intended to be secured and paid by and from the said trust fund,” and that she hath paid, &c. This last statement, it is correctly said, is inconsistent with the fact, and it is urged that whatever may be said of the conveyance of Mrs. Bedford to Mitchell of March, 1825, or of his conveyance to Kennedy and Glenn of the August following; yet here is an express engagement on her part made when the influence of Mitchell over her was at an end, to pay this debt to Mrs. McClellan, and hence it is insisted, the property included in the conveyance is bound for the claim. And it is further urged on the part of the complainants, that Mrs. Bedford, by her deed to *255John Hillon, of the 18th of October, 1827, again recognised the existence of this debt, and the liability of the property for its payment.
It must he borne in mind, however, that these conveyances, both of them, were executed long before the present Mrs. McClellan executed her release of March, 1834, and it would he manifestly unjust to hold Mrs. Bedford bound by the stipulations of those deeds, and relieve Mrs. McClellan from the operation of her release to her former guardian. In my opinion, there not only is no good reason why Mrs. Bedford should he held liable upon the stipulations of these deeds, and Mrs. McClellan discharged from the effect of her release, but if any discrimination must be made, it should he in favor of the former, and not the latter. Mrs. Bedford had been stripped of all her property under circumstances of foul wrong and imposition, and it is not difficult to suppose she would submit to almost any terms to recover some portion of it. Messrs. Kennedy and Glenn, having a duo and proper regard for their own safety, could not have reconveyed the property to her upon any materially different terms. And Mr. Hillen, having become her surety, was compelled to take a deed which would protect him from danger. Situated thus, we may well understand the considerations which induced Mrs. Bedford to take the deed from Kennedy, Glenn, and Mitchell, and to give the deed to Ilillen.
But Mrs. McClellan, in executing the release to her father, on the 12th of March, 1834, was subject to no such influences. She was of competent age. His guardianship had terminated nearly nine years previously, and there was nothing in their relative position at that time which can excite the slightest suspicion that, in releasing him, she was not acting with entire and absolute freedom of will, and with full knowledge of what she was doing.
I hold it, therefore, to he clear, that so long as that release stands, Mrs. McClellan and her husband, the present complainants, cannot he permitted to recover against Mrs. Bedford and those who claim under her, because, by any previous act or covenant on her part, she may have consented that the *256property which originally belonged to her should be responsible for the debts of Mitchell.
Kelson, for Complainants.
Wallis, for Defendants.
But the complainants have filed, under the commission, the transcript of the record of a suit instituted in this Court in the year 1838, by the present complainants, against Richard Ben-net Mitchell alone, in which that release was impeached, and, by the decree of the Chancellor, set aside, in the year 1840. The admissibility of this record is' excepted to upon several grounds, and amongst others, upon the ground that the excepting defendants were not parties to the cause in which the decree was pronounced, and I have no doubt the exception is well taken. It seems to me it would be a most pernicious doctrine to establish that the decree passed in that cause, to which Mrs. Bedford and the other excepting defendants were not parties, should be received in evidence against them. If that bill was filed for the purpose of removing this release out of the way, and subjecting by such removal the property of Mrs. Bedford, to the claim of the complainants against Mitchell, then it was essentially necessai’y that she and the other parties whose interests are associated with hers, should have been made parties. The decree otherwise would have been fraudulent and void as to them, and of course can have no operation whatever as against them. Story’s Eq. Pl., sec. 427.
Upon the whole, then, and without expressing any opinion as to the effect of the plea of the act of limitations, I am prepared to sign a decree dismissing the bill so far as it proposes to affect the property which originally belonged to Henrietta A. Bedford, and which became vested, by the conveyances mentioned in the proceedings, in Kennedy and Glenn. Different considerations may apply to such property (if there be any) as belonged to Richard Bennet Mitchell not derived from the said Henrietta A. Bedford, and as to such property no opinion is now expressed.